COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-16-00444-CV


Tawnya Brigandi                           §   From County Court at Law No. 2

                                          §   of Denton County (CV-2016-01542)
v.
                                          §   April 20, 2017
American Mortgage Investment
Partners Fund I Trust                     §   Per Curiam

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed.        We grant American Mortgage Investment

Partners Fund I Trust’s motion to dismiss, vacate the underlying court’s

judgments without consideration of the merits, and dismiss the case as moot.

      It is further ordered that appellant Tawnya Brigandi shall bear the costs of

this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM